Citation Nr: 0940250	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  In this decision, the RO 
denied service connection for PTSD.  

In his January 2005 notice of disagreement and his December 
2005 substantive appeal, the Veteran indicated that the issue 
on appeal should be entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  

At the time of his July 2008 hearing at the RO before a local 
hearing officer, for which a transcript is currently of 
record, the Veteran again noted that the issue should be 
expanded to entitlement to an acquired psychiatric disorder, 
to include PTSD.  

In a July 2009 rating determination, the RO denied service 
connection for a psychiatric disorder (except PTSD).  

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App.1 (2009), which clarified how the Board should 
analyze claims for posttraumatic stress syndrome and other 
acquired psychiatric disorders.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed." Id.  
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.  The 
Board will analyze the Veteran's current claim under this 
framework, based on this ruling and appropriate review of the 
evidence of record.  As such, the Board will consider the 
Veteran's claim to be for an acquired psychiatric disorder, 
to include PTSD.  Hence, the issue has been listed as such on 
the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  

At his July 2008 hearing, the Veteran requested service 
connection for otitis media, a ruptured ear drum, and hearing 
loss.  As these issues are not properly before the Board, 
they are referred to the RO for appropriate action.  


REMAND

The Board notes that the Veteran has indicated that his 
current psychiatric disorders, to include PTSD, had their 
onset in service and result from several incidents in 
service, including several fights in service.  

The Veteran was afforded a VA examination in March 2009, at 
which time an Axis I diagnosis of impulse control disorder, 
NOS, was rendered.  As to the etiology of the diagnosed 
disorder, the examiner indicated that the Veteran currently 
had a diagnosis of impulse control, NOS.  She noted that the 
Veteran had problems controlling his anger and impulse even 
before he joined service.  She stated that it was possible 
that the symptoms of poor impulse control he had before 
joining service continued into service or he may have been 
aggravated by the stress in service.  She noted that the same 
symptoms continued even after the Veteran left active 
service.  The examiner stated that this could be continuation 
of his symptoms he had before joining service or possible 
that these symptoms got aggravated while he was in service 
and continued after he left service.  

The examiner also stated that it was possible that he had 
impulse control problems even before he joined service, these 
symptoms have gotten worse because of his inservice stress 
instead of getting better with age or it could be that the 
inservice stress did not contribute anything to the 
continuation of his impulse control problems.  The examiner 
indicated that the Veteran did not meet the criteria for 
PTSD.  

Additionally, the veteran took issue with report of the March 
2009 VA Examination and submitted a follow-up statement.

The Board finds the opinion provided by the March 2009 VA 
examiner insufficient to properly rate the Veteran's claim as 
it does not provide a definitive answer with regard to 
etiology.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the examiner who conducted the 
March 2009 VA examination.  Following a 
thorough review of the claims folder, to 
include any available service treatment 
records and private medial records, the 
examiner is requested to render the 
following opinions:  Were any psychiatric 
disorder(s) found on examination, at 
least as likely as not (50 percent 
probability or greater) related to 
service on the basis of direct service 
incurrence, or if clearly and 
unmistakably pre-existing service, 
was/were aggravated by the Veteran's 
period of service, particularly with 
respect to alleged traumatic experiences.  
The examiner should be advised that 
aggravation is defined, for legal 
purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  The examiner is 
also advised that the term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
If the examiner can not provide the 
requested opinions without resort to 
speculation she should so state.  The 
report of examination should include the 
rationale for all opinions expressed.

If the examiner is not available, the 
Veteran should be scheduled for a VA 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
corroborated by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, is/are at least as 
likely as not (50 percent probability or 
greater) related to service on the basis 
of direct service incurrence, or if 
clearly and unmistakably pre-existing 
service, was/were aggravated by the 
Veteran's period of service, particularly 
with respect to alleged traumatic 
experiences.  The examiner should be 
advised that aggravation is defined, for 
legal purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  The term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
If the examiner can not provide the 
requested opinions without resort to 
speculation she should so state.  The 
report of examination should include the 
rationale for all opinions expressed.

2.  Then, the RO/AMC should readjudicate 
the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

